DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The applicants amended the claims to recite a device comprising an operation side,   a processing side, a rotary plate, four nozzles, an extraction member and a screen. The device is claimed as for processing printed circuit boards with raised bottoms.
Such is not supported by the original disclosure.
The only embodiment with the screen and the rotary plate, which is disclosed by the original disclosure (Figure 5 and the related description), is not disclosed as for processing circuit boards with raised bottoms.
In contrast, the device of referenced embodiment is disclosed for processing “remaining part 54”, which is according to the original disclosure comprises all pats between the key pad 4 and the printed circuit board 21.

Claims 12-16 recite that the processing station comprises four nozzles oriented in four different directions.
Such is not supported by the original disclosure.
The original disclosure fails to support an apparatus with four nozzles as recited by claim 10 and four nozzles as recited by claims 12-16.
The original disclosure only supports with four nozzles. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite because claim 13 contradicts to the parent claims 10 and 12 that require four nozzles oriented in four different directions.
The claims are further indefinite because it is not clear whether or not a feeding member is a part of the apparatus.
Claim 16 is further indefinite because it is not clear what is referenced as “an origin of the rotary plate”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-9 and 11rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 1 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the remote control, which is not a part of the claimed apparatus.
Claims 2-4 fails to further limit the subject matter of the claim upon which it depends.  The claims merely specify the abrasive, which is not a part of the claimed apparatus.
Claim 5 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the intended use of the claimed apparatus.
Claims 6-8 fail to further limit the subject matter of the claim upon which it depends.  The claims merely specify the intended use of the claimed apparatus.
Claim 9 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the intended use of the claimed apparatus.
Claim 11 fails to further limit the subject matter of the claim upon which it depends.  The claim merely specifies the intended use of the claimed apparatus.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140073767 in view of Axtell et al (US 2005/0257811), Goff (US 5,259,890) and Peterson et al (US 5,315,793).
KR 20140073767 teaches an apparatus comprising a loading station (41, 42), a blasting station (40), a screen, an extraction member (70), an unloading station (50), multiple dry CO2 nozzles (130) to apply dry CO2 from different directions (with four and more nozzles specifically exemplified), a feeding member (90) and a conveyor (20).

See entire document, especially Figures 1-6b and the related description and the description at [0007-60].
KR 20140073767 does not teach a rotary plate as claimed.
KR 20140073767 teaches the use of a conveyor to transfer the parts to be cleaned for cleaning and from the cleaning.
On the other hand, it was known in the art to use rotary plates/tables as alternative to the conveyors, as evidenced by Axtell et al and Goff.
It was also known to use rotary table to move the parts to be cleaned to the locations to be cleaned by dry CO2 jets from multiple nozzles as evidenced by Peterson et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to use a rotating plate in the apparatus of KR 20140073767 instead of a conveyor to transfer the parts to be treated since Axtell et al and Goff teach rotary plates/tables as alternative to the conveyors and since Peterson et al teach to use rotary table to move the parts to be cleaned to the locations to be cleaned by dry CO2 jets from multiple nozzles.
As to the raised bearing surfaces: the raised rods 30 of modified KR 20140073767 will be readable on the claimed raised bearing surfaces.
Modified KR 20140073767 does not teach a circular opening as recited by claim 13. However it would have been obvious to an ordinary artisan at the time the 
As to the specific angles/directions of the nozzles: KR 20140073767 teaches means for adjusting angle of the nozzles. KR 20140073767 also teach positioning of the nozzles depending from the article to be cleaned to ensure cleaning all the areas of the article.
It would have been obvious to an ordinary artisan at the time the invention was filed to find optimum positions of the nozzles in the modified KR 20140073767 to ensure cleaning of all areas of the article to be cleaned.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.
This is not persuasive for the reasons provided in the rejections above.
The applicants allege that the amended claims correspond to the written description requirement.
This is not persuasive.
The amended the claims recite a device comprising an operation side,   a processing side, a rotary plate, four nozzles, an extraction member and a screen. 
Such is not supported by the original disclosure.
The only embodiment with the screen and the rotary plate, which is disclosed by the original disclosure (Figure 5 and the related description), is not disclosed as for processing circuit boards with raised bottoms.
In contrast, the device of referenced embodiment is disclosed for processing “remaining part 54”, which is according to the original disclosure comprises all pats between the key pad 4 and the printed circuit board 21.

Claims 12-16 recite that the processing station comprises four nozzles oriented in four different directions.
Such is not supported by the original disclosure.
The original disclosure fails to support an apparatus with four nozzles as recited by claim 10 and four nozzles as recited by claims 12-16.
The original disclosure only supports with four nozzles. 

The applicants allege that claims 1-9 and 11 correspond to the requirements of 35 USC 112(d) because they include the limitations of claim 10.
This is not persuasive.
The referenced claims fail to further limit the subject matter of the parent claim.
Thereby the claims are rejected under 35 USC 112(d).


The applicants allege that claim 13 is definite.
This is not persuasive.
	Claim 13 is indefinite because it contradicts to the parent claims 10 and 12 that require four nozzles oriented in four different directions.
The claims are further indefinite because it is not clear whether or not a feeding member is a part of the apparatus.
Claim 16 is further indefinite because it is not clear what is referenced as “an origin of the rotary plate”.

With respect to the art rejection the applicants allege that KR 20140073767 does not teach the raised bearing surfaces as claimed. The applicants also alleged that KR 20140073767 does not teach the four nozzles configured to apply abrasive in the directions as claimed.
This is not persuasive.
As to the raised bearing surfaces: the raised rods 30 of modified KR 20140073767 will be readable on the claimed raised bearing surfaces.
As to the specific angles/directions of the nozzles: KR 20140073767 teaches means for adjusting angles of the nozzles. KR 20140073767 also teach positioning of the nozzles depending from the article to be cleaned to ensure cleaning all the areas of the article.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711